DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	The amendments filed 11/02/2021 have been entered.  


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 29, last line - - “between them.” - - 


Reasons for Allowance

Claim 1, and those depending therefrom including claims 2-13, is allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to anticipate or render obvious, in combination with all other claim limitations, “redressing the cutting tool by at least partially dissolving the matrix of aluminum or aluminum based alloy to expose additional diamond particles dispersed in said matrix.”  The prior art does not mention a motivation to dissolve the aluminum or aluminum based alloy, nor does the prior art lend to how the aluminum or aluminum based alloy would be dissolved.  

Claim 14, and those depending therefrom including claims 15-23 and 25-26, is allowed.
The following is an examiner’s statement of reasons for allowance:  
The prior art fails to anticipate or render obvious, in combination with all other claimed limitations, “wherein said outer diamond-containing cutting surface and said inner metal core are each provided with interlocking grooves or protrusions for improved bonding between them.”  

Claim 29, and those depending therefrom including claim 30, is allowed.
The following is an examiner’s statement of reasons for allowance:  
The prior art fails to anticipate or render obvious, in combination with all other claimed limitations, “wherein said outer diamond-containing cutting surface and said inner metal core are each provided with interlocking grooves or protrusions for improved bonding between them.”  Adding underlying grooves or protrusions for bonding is not recognized as necessary for bonding in the prior art.  Furthermore, the grooves and/or protrusions creates thicker radial portions around the circumference which may have unintended results, such as the diamond being unable to project from the surface in the thicker portions than the thin.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL DILLON CRANDALL whose telephone number is (571)270-5947. The examiner can normally be reached Mon - Fri 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL D CRANDALL/Examiner, Art Unit 3723